Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about May 31, 2002, which denied appellant’s motion to be relieved as counsel for plaintiff husband in this matrimonial action, unanimously reversed, on the law and the facts, without costs, and the motion granted.
Under the unique circumstances of this case, including the representations made upon oral argument, we grant the motion of the movant appellant to be released from her representation of plaintiff-respondent. Concur — Buckley, P.J., Andrias, Saxe, Rosenberger and Marlow, JJ.